DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the displaying the selected iso-centering images next to each other on the display including the representation of the present iso-center in each image must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Regarding claim 1, “patient ;” in line 6 should be changed to “patient;” in order to correct a minor informality, “andat least” in line 11 should be changed to “and at least” in order to correct a minor informality, the letter “r” in line 12 should be removed in order to correct a minor informality, and “in accordance with” should be changed to “according to” in order correct a minor informality. 
Regarding claim 2, “in accordance with” should be changed to “according to” in order correct a minor informality.
Regarding claim 3, 
Regarding claim 4, “in AP direction” in line 2 and “in lateral direction” should be changed to “in an AP direction” and “in a lateral direction” in order to correct a grammatical informality, and “direction .” should be changed to “direction.” In order to correct a grammatical informality. 
Regarding claim 5, a period should be added to the end of the claim in order to correct a grammatical informality. 
Regarding claim 6, “the adopted” should be changed to “adapted” in order correct a lack of antecedence. 
Regarding claim 8, “in accordance with” should be changed to “according to” in order correct a minor informality.
Regarding claim 13, the letter “r” in line 9 should be removed, “andat least” in line 8 should be changed to “and at least” in order to correct a minor informality, and “in accordance with” should be changed to “according to” in order correct a minor informality.
Regarding claims 3-12, “method according to” should be changed to “The method according to” in order to correct a grammatical informality. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer readable medium. Computer readable mediums can encompass both random access memory and carrier waves. Therefore, the claims are not directed to one of the statutory categories of invention (see MPEP 2106.01), but are directed to non-statutory signals or carrier waves. It is noted that a computer readable medium with sufficient structure would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as non-statutory subject matter per se (signal or carrier waves).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitations "the position" in line 9, “the scout images” in line 10, “the present position” in line 12, and “the appearance” in line 13.  There is insufficient antecedent basis for these limitations in the claim. The Examiner has interpreted the claim limitations as “the respective position”, “the at least one scout image”, “a present position”, and “an appearance”. 
Regarding claim 2, the claim recites the limitations "the examination apparatus" in lines 3-4, “the positions” in line 4, “the scout images” in line 6, and “the appearance” in line 9.  There is insufficient antecedent basis for these limitations in the claim. The Examiner has interpreted the claim limitations as “the medical imaging apparatus”, “the respective positions”, “the at least one scout image”, and “an appearance”. Claims 8, 10, and 12 are rejected by virtue of their dependency. 
Regarding claim 3, the claim recites the limitation “representation of the present iso-center for iso-centering” which renders the claim indefinite. The limitation fails particularly point out what is iso-centering. The claim recites the limitation "the present iso-center" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “a present iso-center”. 
Regarding claim 4, the claim recites the limitation "the scout images" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim limitation as “the at least one scout image”.
Regarding claim 5, the claim recites the limitation "the display device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim limitation as “a display device”.
Regarding claim 6, the claim recites “a representation of a range of a CBCT scan relative to the image” which renders the claim indefinite. The claim fails to particularly define which image the representation of a range of the scan is relative to. The claim is dependent on claim 2 which recites subject matter to multiple different images. The claim fails to distinctly point out which of these images the claim is referring to. 
Regarding claim 7, the claim recites the limitation "the adjusted position" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim limitation as “an adjusted position”.
Regarding claim 9, the claim recites “match the image with the present position” which renders the claim indefinite. The claim fails to particularly define which image is matched with present position. The claim is dependent on claims 2 and 8 which recite subject matter to multiple different images. The claim fails to distinctly point out which of these images the claim is referring to.
Regarding claim 11, the claim recites the limitation "the smallest parameter set" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim limitation as “a smallest parameter set”.
Regarding claim 13, the claim recites the limitations "the position" in line 7, “the scout images” in line 8, “the present position” in line 10, and “the appearance” in line 11.  There is insufficient antecedent basis for these limitations in the claim. The Examiner has interpreted the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (JP 2012130542; all notations directed to translated Imai).
Regarding claim 1, as best understood:
Imai discloses an apparatus for medical imaging of a patient including an object of interest, the apparatus comprising:
 - a patient support unit (Translated Imai; [0030], table); 
- a data processing (Translated Imai; [0029], central processing device) and control unit (Translated Imai; [0029], operation console); and 
- a display unit (Translated Imai; [0029], monitor); 
wherein the patient support unit (Translated Imai; [0030], table) is configured to receive a patient (Translated Imai; [0030], subject is placed on table);
 wherein the data processing (Translated Imai; [0029], central processing device) and control unit (Translated Imai; [0029], operation console) is configured to
receive at least one scout image of the patient acquired in a respective position of the apparatus (Translated Imai; [0037], scout scan), the respective position being represented by at least one position parameter (Translated Imai; [0038]-[0041], position calculated);
 select at least one iso-centering image from the at least one scout image (Translated Imai; [0045]-[0051], corrected AP and lateral images generated) by geometrical calculation using at least one position parameter of the at least one scout image andat least one position parameter representing a present position of the apparatus r (Translated Imai; [0045]-[0051], corrected AP and lateral images generated using geometrical calculations), 
adapt an appearance of the at least one iso-centering image in accordance with the present position of the apparatus (Translated Imai; [0053]-[0054], displaying of two images), and 
wherein the display unit is configured to display the adapted iso-centering image (Translated Imai; [0053]-[0054], displaying of two images).
Regarding claim 2, as best understood:
Imai discloses a method for positioning an object of interest in a medical imaging apparatus, comprising the steps of: 
- receiving at least one scout image of the patient acquired in respective positions of the medical imaging apparatus (Translated Imai; [0037], scout scan), the respective positions being represented by at least one position parameter (Translated Imai; [0038]-[0041], position calculated); 

 - adapting an appearance of the at least one iso-centering image in accordance with the present position of the apparatus (Translated Imai; [0053]-[0054], displaying of two images), and 
displaying the at least one adapted image (Translated Imai; [0053]-[0054], displaying of two images).
Regarding claim 3, as best understood:
Imai discloses method according to claim 2, wherein the adapted iso-centering image includes representation of a present iso-center for iso-centering (Translated Imai; [0049], image show isocenter).
Regarding claim 4, as best understood:
 Imai discloses method according to claim 2, wherein the step of selecting at least one iso-centering image from the at least one scout image comprises selecting a scout image acquired in AP direction (Translated Imai; [0037], scout scan data in AP direction) and selecting a scout image acquired in lateral direction (Translated Imai; [0037], scout scan data in lateral direction).
Regarding claim 7, as best understood:
Imai discloses method according to claim 2, wherein the step of selecting an iso-centering image (Translated Imai; [0045]-[0051], corrected AP and lateral images generated) includes 
Regarding claim 8, as best understood:
Imai discloses method according to claim 2, wherein adopting the iso-centering images includes transforming the selected scout image (Translated Imai; [0055], rectangular regions are moved or deformed) in accordance with the present position of the apparatus (Translated Imai; [0055], rectangular regions are moved or deformed).
Regarding claim 9, as best understood:
Imai discloses method according to claim 8, wherein the transforming includes a translation and/or zooming operation (Translated Imai; [0055], rectangular regions are moved or deformed) so as to match the image with the present position of the apparatus (Translated Imai; [0055], rectangular regions are moved or deformed).
Regarding claim 10, as best understood:
Imai discloses method according to claim 2, wherein the selecting step includes a geometrical calculation of a distance between position parameter sets of the scout image and the present position (Translated Imai; [0047]-[0049], geometric distances are calculated and used for image generation).
Regarding claim 13, as best understood:
Imai discloses a computer program element for controlling an apparatus for medical imaging of a patient including an object of interest according to claim 1, said computer program 
receive at least one scout image of the patient acquired in a respective position of the apparatus (Translated Imai; [0037], scout scan), the respective position being represented by at least one position parameter (Translated Imai; [0038]-[0041], position calculated);
 select at least one iso-centering image from the at least one scout image (Translated Imai; [0045]-[0051], corrected AP and lateral images generated) by geometrical calculation using at least one position parameter of the at least one scout image andat least one position parameter representing a present position of the apparatus r (Translated Imai; [0045]-[0051], corrected AP and lateral images generated using geometrical calculations), 
adapt an appearance of the at least one iso-centering image in accordance with the present position of the apparatus (Translated Imai; [0053]-[0054], displaying of two images), and 
cause the display unit to display the adapted iso-centering image (Translated Imai; [0053]-[0054], displaying of two images).
	Regarding claim 14, as best understood:
Imai discloses a computer readable medium (Translated Imai; [0029], central processor) having stored the program element of claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 2012130542; all notations directed to translated Imai) in view of Trumer (U.S. 2013/0281838).
Regarding claim 5, as best understood:
Imai discloses method according to claim 3.
However, Imai fails to disclose wherein the displaying step comprises displaying the selected iso-centering images next to each other on a display device including the representation of the present iso-center in each image.
Trumer teaches wherein the displaying step comprises displaying the selected iso-centering images next to each other (Fig. 5, images 102, 104, and 106 are displayed next to each other) on a display device (Fig. 5, 100) including the representation of the present iso-center in each image (Fig. 5, images 102, 104, and 106 are displayed next to each other).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Imai with the image display taught by Trumer. One would have motivated to make such combination in order to improve efficiency by providing a more organized display for easier usage. Therefore, it would have been obvious to combine the imaging method of Imai with the image display taught by Trumer in order to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 2012130542; all notations directed to translated Imai) in view of Goto (U.S. 2015/0297166).
Regarding claim 6, as best understood:
Imai discloses method according to claim 2, wherein the adopted iso-centering image further includes a representation of a range of a scan relative to the image (Translated Imai; [0054]-[0055], rectangular regions).
However, Imai fails to disclose wherein the adopted iso-centering image further includes a representation of a range of a CBCT scan relative to the image.
Goto teaches wherein the adopted iso-centering image (Fig. 6, positioning image) further includes a representation of a range of a CBCT scan (Fig. 6, scan range) relative to the image.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Imai with the CBCT scan representation taught by Goto in order to increase the positional accuracy of the imaging for in order to improve image interpretation (Goto; [0033]-[0035]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 2012130542; all notations directed to translated Imai) in view of Rasche (U.S. 2008/019872).
Regarding claim 11, as best understood:
Imai discloses method according to claim 10.
However, Imai fails to disclose wherein a scout image with a smallest parameter set distance to the present position is selected as the iso-centering image.
Rasche teaches wherein a scout image with a smallest parameter set distance to the present position is selected as the iso-centering image ([0026]-[0028], closet position is chosen).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Imai with the geometric calculations taught by Rasche in 
Regarding claim 12, as best understood:
Imai discloses method according to claim 2.
 However, Imai fails to disclose repeating the steps of selecting the iso-centering image and then adapting the appearance of the iso-centering image including repeating the geometrical calculation using at least one position parameter of an updated position of the apparatus.
Rasche teaches repeating the steps of selecting the iso-centering image ([0022], process is repeated) and then adapting the appearance of the iso-centering image ([0022], process is repeated) including repeating the geometrical calculation using at least one position parameter of an updated position of the apparatus ([0022], process is repeated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Imai with the geometric calculations taught by Rasche in order to reduce the amount of X-rays are exposed to the patient (Rasche; [0006]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sukovic (U.S. 2005/0089139)- CT scanning system that uses a scout scan for proper alignment. 
Malm (U.S. 2016/0296180)- CT scanner configured to use a camera for positioning. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884